DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 7 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments, see Remarks, filed 21 January 2022, with respect to Claims 1-3 and 7 have been fully considered and are persuasive.  The 102 rejection of Claims 1-3 and 7 has been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments, which are consistent with the recommended amendments provided in the Examiner Interview on 11 January 2022, and the corresponding arguments, are considered persuasive and overcome the prior art of record. Specifically, Applicant’s amendments with respect to the how the piezoelectric element is driven in the first and second mode simultaneously using an overlapping drive signals at the same time to provide a tactile sensation to a user as well as the requirements of the use of an ultrasonic wave to detect the object. These limitations are understood to require that the piezoelectric element must be driven in both the first mode and second mode simultaneously at all times in order for any feedback to be provided to the user. Support for the proposed amendment is located at least in [0048] of the original disclosure. The closest prior art of record teaches the use of a ultrasonic detection device to provide a tactile sensation but fails to teach the piezoelectric element is driven in a first mode and second mode simultaneously using overlapping drive signals. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627